 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

TONYA KING,

                Plaintiff,                                   Case No.:

v.                                                           Hon.

MEIJER, INC. and AUSTIN MATHIS,


                Defendants.

     David A. Nacht (P47034)
     Fabiola A. Galguera (P84212)
     NACHTLAW, P.C.
     Attorneys for Plaintiff
     101 N. Main St., Suite 555
     Ann Arbor, Michigan 48104
     (734) 663-7550
     dnacht@nachtlaw.com
     fgalguera@nachtlaw.com


                              COMPLAINT AND JURY DEMAND

         Plaintiff, Tonya King, by and through her attorneys, NACHTLAW, P.C., hereby alleges

as follows:

                             PARTIES, JURISDICTION, AND VENUE

         1.     This is an action for sex discrimination, retaliation, and hostile work environment

in violation of Title VII, 42 U.S.C. § 2000e and sex discrimination, retaliation, and hostile work

environment in violation of Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”).

         2.     Plaintiff, Tonya King is female.

         3.     Plaintiff is an individual residing in Norwich Township, Newaygo County,

Michigan.


                                                   1
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 16




       4.      Defendant Meijer, Inc. (“Meijer”) is a private corporation headquartered and

incorporated under the constitution and laws of the State of Michigan with a supermarket location

in Big Rapids, Michigan.

       5.      Defendant Austin Mathis was an employee of Defendant Meijer.

       6.      This Court has jurisdiction pursuant to 42 U.S.C. § 2000e (discrimination,

retaliation, and hostile work environment); 28 U.S.C. § 1331 (federal question jurisdiction); and

28 U.S.C. § 1343(a)(4) (jurisdiction over civil rights claims). This Court also has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s state law claims of sex discrimination,

retaliation, and hostile work environment in violation of the Elliott-Larsen Civil Rights Act,

MCLA 37.2101, et seq. (ELCRA).

       7.      Venue is proper in this Court under 28 U.S.C. § 1391 and 29 U.S.C. § 621 et seq.

as this is the judicial district in which the unlawful employment practices occurred, the relevant

employment records are kept, and Defendant Meijer’s principal place of business is located.

       8.      Defendant Meijer is an employer and Plaintiff is an employee within the meaning

of Title VII and the ELCRA.

       9.      Plaintiff filed a timely charge of discrimination concurrently with the Equal

Employment Opportunity Commission (“EEOC”) and the Michigan Department of Civil Rights

(“MDCR”) alleging retaliation and discrimination on the basis of her sex (female).

       10.     Plaintiff’s charge was filed within 300 days of the commission of the unlawful

employment practices alleged in this claim.

       11.     The EEOC sent Plaintiff her notice of right to sue on or about August 7, 2020, and

Plaintiff has filed this complaint within 90 days of receiving her notice of rights.




                                                  2
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 16




                                        STATEMENT OF FACTS
                           Plaintiff Experiences Sexual Harassment at Meijer

          12.    Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          13.    Plaintiff, a woman, began working at Defendant Meijer’s Big Rapids location on

July 17, 2018.

          14.    Plaintiff was trained to work in the bakery, the deli, and the produce department.

          15.    Plaintiff had a co-worker, Defendant Austin Mathis, who consistently made

comments of a sexual nature towards her.

          16.    Defendant Mathis would make these comments in front of members of management

such as produce team leader Amanda Haendiges.

          17.    Plaintiff recalls overhearing a conversation between Defendant Mathis and Ms.

Haendiges where Defendant Mathis was asking why he couldn’t keep a girlfriend and Ms.

Haendiges responded it was probably “because of the sex.”

          18.    Such conversations of a sexual nature between management and Defendant Mathis

demonstrate that Defendant Mathis’s behavior was viewed as acceptable by management.

          19.    On August 19, 2019, Defendant Mathis asked Plaintiff to look at his hand and told

her his “fingers were sore from banging [his] girlfriend.”

          20.    On September 2, 2019, Defendant Mathis was talking about his girlfriend and told

Plaintiff his girlfriend liked having sex with him because of how much “she liked his penis.”

          21.    On September 9, 2019, Defendant Mathis showed Plaintiff an unsolicited naked

picture of himself and asked her “how do you like these muscles?”

          22.    On September 27, 2019, when Plaintiff asked Defendant Mathis how he was doing

that day, he responded by telling her his “nine-inch penis is doing real good” but he wasn’t.

                                                  3
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.4 Filed 11/05/20 Page 4 of 16




       23.     Plaintiff told Defendant Mathis his comment was inappropriate and unacceptable.

       24.     On October 18, 2019, Defendant Mathis once again described to Plaintiff in detail

his sexual relationship with his girlfriend while they were working.

       25.     Plaintiff firmly told him to stop, but Defendant Mathis yelled at her, saying he could

do whatever he wanted.

       26.     He did not do his work in the produce department for the rest of the shift.

       27.     Ms. Haendiges was present for some of the instances described above.

       28.     On more than one occasion, Plaintiff became visibly upset, and asked Ms.

Haendiges and other employees in the vicinity to help, stating “you need to do something.”

       29.     Ms. Haendiges would often laugh and ignore Plaintiff’s requests that she intervene

to prevent Defendant Mathis’s continued sexual harassment.

             Defendant Mathis Retaliates Against and Sexually Assaults Plaintiff

       30.     In retaliation for reporting his conduct to Meijer management, Defendant Mathis

tormented Plaintiff while she was at work.

       31.     On one occasion, he dropped raspberries on the ground and smashed them so

Plaintiff would have to clean it up.

       32.     Defendant Mathis would also throw fruit at Plaintiff, including a watermelon that

could have seriously injured her.

       33.     As a result of Meijer management’s failure to intervene, Defendant Mathis’s

harassment of Plaintiff continued.

       34.     On November 9, 2019, while Plaintiff was trying to put a hairnet on, Defendant

Mathis brushed a feather duster against Plaintiff’s breasts and made his way down to her waist.

Plaintiff tried to push the feather duster away, causing Defendant Mathis to move behind her, an



                                                 4
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.5 Filed 11/05/20 Page 5 of 16




opportunity he took to make a crude gesture with the duster. He then asked her how she thought

the duster would feel “inside her.”

       35.      This sexual assault caused Plaintiff to feel extreme distress.

       36.      That same day, a coworker texted Plaintiff expressing unhappiness with Defendant

Mathis and said, “yea I don’t know what to do because Amanda [Haendiges] and [fresh line leader]

Ryan [Gerding] favor him.”

       37.      On November 17, 2020, Plaintiff again reached out to Ms. Haendiges, intending to

talk about the problems Defendant Mathis caused within the produce department, and his

inappropriate sexual conduct towards Plaintiff.

       38.      When Plaintiff told Ms. Haendiges, she wanted to talk about Defendant Mathis, she

noticed a pronounced change in Ms. Haendiges’s demeanor.

       39.      Plaintiff was forced to follow Ms. Haendiges through the store as she began to walk

away, following her all the way to the exit.

       40.      Plaintiff only had an opportunity to raise problems with Defendant Mathis’s job

performance before Ms. Haendiges ended the conversation.

       41.      Shortly after, Plaintiff received a text message from Ms. Haendiges saying she

would talk to Defendant Mathis and “make sure he got his work done,” which utterly failed to

address his ongoing sexual harassment.

       42.      On November 22, 2019, Defendant Mathis told Plaintiff she smelled nice and made

a comment about what her genitals would smell like. When Plaintiff said he needed to stop making

sexual comments, Defendant Mathis answered that he could do whatever he wanted without

repercussion.




                                                  5
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.6 Filed 11/05/20 Page 6 of 16




       43.     Plaintiff next approached Mr. Gerding about Defendant Mathis’s ongoing sexual

harassment, but Mr. Gerding cut her off and emphasized how good of a worker Defendant Mathis

was.

       44.     On November 25, 2019, while in the cooler, Defendant Mathis pointed the feather

duster at Plaintiff. She became upset and told him to leave her alone.

       45.     After 1.5 hours of neglecting his work during his shift, Defendant Mathis found

Plaintiff and told her Mr. Gerding was saying she had done a “shitty job” that day. When Plaintiff

spoke to Mr. Gerding, he told her he had not said that.

       46.     Plaintiff then confided in a co-worker, who urged her to speak to additional

Meijer’s management.

       47.     On November 26, 2019, Plaintiff spoke to customer service line leader Jerry

Pulcifer about the feather duster incident.

       48.         Pulcifer informed store director Brian Allison, Mr. Gerding, and Ms. Haendiges of

her allegations.

       49.     Defendant Meijer eventually terminated Defendant Mathis on December 20, 2019,

but that did not stop him from continuing to harass Plaintiff.

       50.     Defendant Mathis continued to go to the Big Rapids Meijer location and bother

Plaintiff by making sexual gestures while she worked.

       51.     When Plaintiff alerted members of management, including Mr. Allison and Mr.

Gerding, that Defendant Mathis was still harassing her, they told her there was nothing Meijer

could do.

       52.     On multiple occasions, Plaintiff alerted members of management that Defendant

Mathis was in the store and she was told to hide or “stay in the back” until he left.



                                                   6
  Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.7 Filed 11/05/20 Page 7 of 16




  Meijer’s Management Retaliates against Plaintiff for Filing a Charge of Discrimination
                                   with the EEOC

        53.      On December 11, 2019, Plaintiff filed a charge of discrimination as to sex and

retaliation with the MDCR.

        54.      Big Rapids Meijer’s managers Ms. Haendiges and Mr. Gerding retaliated against

Plaintiff.

        55.      Management began to assign her to jobs she wasn’t trained for, setting her up to

perform poorly.

        56.      Plaintiff abruptly went from receiving generally positive feedback on her

performance to universally negative feedback.

        57.      On multiple occasions, Meijer management changed her schedule the very day she

was scheduled to work, causing her to appear to be late.

        58.      Then, in September 2020, Plaintiff was told to work exclusively in the produce

coolers.

        59.      This assignment was intended to be punitive.

        60.      On multiple occasions, management denied her legally mandated breaks.

        61.      Defendants’ willful and malicious disregard for Plaintiff’s well-being led her to

experience physical and emotional harm.

        62.      Plaintiff’s health declined, and she developed kidney stones and stomach issues due

to the stress.

        63.      Plaintiff also experienced physical fatigue from the constant anxiety caused by

Meijer’s retaliatory conduct and Defendant Mathis’s frequent visits to the store.

        64.      Plaintiff was forced to seek psychiatric treatment because the emotional harm

caused by Defendants conduct was disrupting her life.

                                                  7
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.8 Filed 11/05/20 Page 8 of 16




          65.   On October 15, 2020, Plaintiff was constructively discharged due to Defendants’

discriminatory and retaliatory actions including, but not limited to: reducing her job

responsibilities, placing her in positions she was not trained for, forcing her to spend hours in the

cooler, denying her legally-mandated breaks, frequently changing her schedule, and allowing her

Defendant Mathis to come into the store and continue to harass her.

          66.   Defendants intentionally created working conditions so intolerable that Plaintiff

had no choice but to resign.

          67.   Defendants did so because of Plaintiff’s gender, and in retaliation for Plaintiff’s

opposition to Defendants’ discriminatory actions.

          68.   Any reasonable person would have resigned in Plaintiff’s position based on

Defendants’ conduct.

          69.   On November 3, 2020, Plaintiff filed an additional charge alleging constructive

discharge with the MDCR.

                                                 COUNT I

                          SEX DISCRIMINATION IN VIOLATION OF
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C § 2000e

          70.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          71.   At all relevant times, Defendant Meijer was an employer with greater than 15

employees and Plaintiff was an employee covered by and within the meaning of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. 2000e(b).

          72.   Plaintiff is a member of a protected class as a female.

          73.   Defendant Meijer’s actions were motivated by unlawful discrimination against

Plaintiff because of her sex.

                                                  8
 Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.9 Filed 11/05/20 Page 9 of 16




          74.   Defendant Meijer subjected Plaintiff to adverse employment actions, including

but not limited to constructive discharge and moving her to a less desirable position, because of

her sex.

          75.   As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff

has sustained injuries and damages including but not limited to, loss of earnings and earning

capacity; loss of career opportunities; loss of fringe and retirement benefits; mental anguish;

physical and emotional distress; humiliation and embarrassment; and loss of professional

reputation.

          76.   Defendant Meijer’s conduct was done with malice and reckless indifference to

Plaintiff’s federally protected civil rights, entitling her to punitive damages.

                                                 COUNT II

                          RETALIATION IN VIOLATION OF
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C § 2000e

          77.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          78.   At all relevant times, Defendant Meijer was an employer with greater than 15

employees and Plaintiff was an employee covered by and within the meaning of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. 2000e(b).

          79.   Plaintiff engaged in conduct protected by Title VII’s unlawful employment

practices provision including opposing discrimination perpetuated by Defendant Mathis and filing

a complaint with the Michigan Department of Civil Rights alleging discrimination and harassment

based on her sex.

          80.   But for Plaintiff’s complaint of gender discrimination against Defendant Meijer to

the MDCR, she would not have been forced to resign from Defendant Meijer.

                                                  9
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.10 Filed 11/05/20 Page 10 of 16




          81.   Defendant Meijer’s actions constitute unlawful retaliation against Plaintiff because

she engaged in a protected activity and was subjected to adverse employment actions, including

but not limited to constructive discharge.

          82.   As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of career opportunities; loss of fringe and retirement benefits; mental anguish; physical and

emotional distress; humiliation and embarrassment; and loss of professional reputation.

          83.   Defendant Meijer’s conduct was done with malice and reckless indifference to

Plaintiff’s federally protected civil rights, entitling her to punitive damages.

                                                COUNT III

                    HOSTILE WORK ENVIRONMENT IN VIOLATION OF
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C § 2000e

          84.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          85.   At all relevant times, Defendant Meijer was an employer with greater than 15

employees and Plaintiff was an employee covered by and within the meaning of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. 2000e(b).

          86.   Plaintiff is a member of a protected class as a female.

          87.   During Plaintiff’s employment, Defendant Meijer’s employees and Defendant

Mathis subjected Plaintiff to severe and pervasive unwelcome sexual conduct and communication

that was intended to and did substantially interfere with Plaintiff’s employment.

          88.   This unwelcome conduct created a hostile work environment based on Plaintiff’s

sex.




                                                  10
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.11 Filed 11/05/20 Page 11 of 16




          89.    This conduct was objectively and subjectively such that a reasonable person would

find it hostile or abusive.

          90.    Plaintiff found this conduct both objectively and subjectively offensive.

          91.    Defendant Meijer had both actual and constructive notice that its employees and

Defendant Mathis had created a sexually and/or sex-based hostile and offensive work environment

for Plaintiff.

          92.    Plaintiff opposed and appropriately reported the unwelcome and offensive conduct

to Defendant Meijer.

          93.    Defendant Meijer failed to take effective remedial action to stop the harassment.

          94.    Defendant Meijer’s actions were taken with reckless disregard for Plaintiff’s

federally protected civil rights, entitling Plaintiff to punitive damages.

          95.    As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of fringe and retirement benefits; mental anguish; physical and emotional distress; humiliation

and embarrassment; and loss of professional reputation.

                                                COUNT IV

                         SEX DISCRIMINATION IN VIOLATION OF
                   ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL 37.2201 et seq.

          96.    Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          97.    At all relevant times, Defendant Meijer was an employer and Plaintiff was an

employee within the meaning of the Elliott-Larsen Civil Rights Act, MCL § 37.2101.

          98.    Plaintiff is a member of a protected class because of her sex: female.




                                                  11
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.12 Filed 11/05/20 Page 12 of 16




       99.       Defendant Meijer’s actions were motivated by unlawful discrimination against

Plaintiff because of her sex, including but not limited to her constructive discharge.

       100.      If not for Plaintiff’s sex, she would not have been constructively discharged by

Defendant Meijer.

       101.      Defendant Meijer’s actions constitute unlawful discrimination against Plaintiff

because of her sex in violation of MCL § 37.2202.

       102.      As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of fringe and retirement benefits; mental anguish; physical and emotional distress; humiliation

and embarrassment; and loss of professional reputation.

                                                 COUNT V
                            RETALIATION IN VIOLATION OF
                   ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL 37.2701 et seq.

       103.      Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth at

length herein.

       104.      At all relevant times, Defendant Meijer was an employer and Plaintiff was an

employee and person, covered by and within the meaning of the Elliott-Larsen Civil Rights Act,

MCL § 37.2101.

       105.      Plaintiff engaged in conduct protected by ELCRA’s anti-retaliation provision

including filing a complaint with the Michigan Department of Civil Rights against Defendant

Meijer alleging discrimination and harassment based on her sex.

       106.      Defendant Meijer retaliated against Plaintiff for opposing harassment and

discriminatory treatment by unfairly changing her work assignments and then constructively

discharging her.


                                                  12
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.13 Filed 11/05/20 Page 13 of 16




          107.   Defendant Meijer unlawfully retaliated against Plaintiff because of her protected

conduct.

          108.   As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of fringe and retirement benefits; mental anguish; physical and emotional distress; humiliation

and embarrassment; and loss of professional reputation.

                                                 COUNT VI

                     HOSTILE WORK ENVIRONMENT IN VIOLATION OF
                   ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL 37.2701 et seq.

          109.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          110.   At all relevant times, Defendant Meijer was an employer, and Plaintiff was an

employee covered by and within the meaning of the Elliott-Larsen Civil Rights Act, MCL 37.2201.

          111.   Plaintiff is a member of a protected class as a female.

          112.   During Plaintiff’s employment, Defendant Meijer’s employees and Defendant

Mathis subjected Plaintiff to severe and pervasive unwelcome sexual conduct and communication

that was intended to and did substantially interfere with Plaintiff’s employment.

          113.   This unwelcome conduct created a hostile work environment based on Plaintiff’s

sex.

          114.   This conduct was objectively and subjectively such that a reasonable person would

find it hostile or abusive.

          115.   Plaintiff found this conduct both objectively and subjectively offensive.




                                                  13
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.14 Filed 11/05/20 Page 14 of 16




        116.     Defendant Meijer had both actual and constructive notice that its employees and

Defendant Mathis had created a sexually and/or sex-based hostile and offensive work environment

for Plaintiff.

        117.     Plaintiff opposed and appropriately reported the unwelcome and offensive conduct

to Defendant Meijer.

        118.     Defendant Meijer failed to take effective remedial action to stop the harassment.

        119.     As a direct and proximate result of Defendant Meijer’s wrongful acts, Plaintiff has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of fringe and retirement benefits; mental anguish; physical and emotional distress; humiliation

and embarrassment; and loss of professional reputation.



                                          RELIEF REQUESTED

        For all of the foregoing reasons, Plaintiff Tonya King demands judgment against

Defendants as follows:

        a. Declare the practices and actions of Defendants as unlawful employment practices in
        violation of TITLE VII and Michigan’s ELCRA;

        b. Award compensatory damages for monetary and non-monetary loss in whatever amount
        she is found to be entitled;

        c. Award exemplary damages in whatever amount she is found to be entitled;

        d. Award lost wages and benefits, past and future, and front pay in whatever amount she is
        found to be entitled;

        e. Award liquidated damages;

        f. Award punitive damages in whatever amount she is found to be entitled;

        g. Award interest, costs, and reasonable attorney fees; and

        h. Award whatever other equitable relief this court finds appropriate.

                                                 14
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.15 Filed 11/05/20 Page 15 of 16




                                   Respectfully submitted,
                                   NACHTLAW, P.C.

                                   /S/ David Nacht
                                   David A. Nacht (P47034)
                                   NACHTLAW, P.C.
                                   Attorney for Plaintiff
                                   101 N. Main St., Suite 555
                                   Ann Arbor, Michigan 48104
                                   (734) 663-7550
                                   dnacht@nachtlaw.com
Date: November 4, 2020




                                     15
Case 1:20-cv-01061-HYJ-SJB ECF No. 1, PageID.16 Filed 11/05/20 Page 16 of 16




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

TONYA KING,

                Plaintiff,                                       Case No.:

v.                                                               Hon.

MEIJER, INC. and AUSTIN MATHIS,

                Defendants.

     David A. Nacht (P47034)
     Fabiola A. Galguera (P84212)
     NACHTLAW, P.C.
     Attorney for Plaintiff
     101 N. Main St., Suite 555
     Ann Arbor, Michigan 48104
     (734) 663-7550
     dnacht@nachtlaw.com
     fgalguera@nachtlaw.com

                                 DEMAND FOR TRIAL BY JURY

         Plaintiff, by and through her attorneys, NACHTLAW, P.C., hereby demands a trial by

jury as to all those issues so triable as of right.

                                                       Respectfully submitted,
                                                       NACHTLAW, P.C.

                                                       /S/ David Nacht
                                                       David A. Nacht (P47034)
                                                       NACHTLAW, P.C.
                                                       Attorney for Plaintiff
                                                       101 N. Main St., Suite 555
                                                       Ann Arbor, Michigan 48104
                                                       (734) 663-7550
                                                       dnacht@nachtlaw.com
Date: November 5, 2020




                                                      16
